Opinion by
Judge Pryor:
The conveyance of the wife was made by reason of the purchase by the husband out of his own means, and there is no proof showing any agreement between them by which the wife was to receive or hold in her own right any of the proceeds of the Pennsylvania land, but on the contrary the testimony taken conduces to show the absence of any such contract. This court has repeatedly held that such a conveyance is fraudulent as to pre-existing debts; and if not fraudulent in fact the statute makes it so as to existing debts. See Gen. Stat. 1881, ch. 63, art. 1, § 20.
The judgment is therefore reversed with directions to subject the land to the payment of appellant’s debt.